Name: 88/198/EEC: Commission Decision of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  consumption;  health;  research and intellectual property;  Europe
 Date Published: 1988-04-12

 Avis juridique important|31988D019888/198/EEC: Commission Decision of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Federal Republic of Germany (Only the German text is authentic) Official Journal L 094 , 12/04/1988 P. 0024 - 0024*****COMMISSION DECISION of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Federal Republic of Germany (Only the German text is authentic) (88/198/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 86/469/EEC of 16 September 1986 concerning examination of animals and fresh meat for the presence of residues (1), and in particular Article 4 thereof, Whereas, by document of 28 July 1987, the Federal Republic of Germany sent the Commission a plan setting out the national measures taken on the examination for residues of the substances referred to in Annex I (A), Groups I and II to Directive 86/469/EEC; Whereas examination of this plan, as modified, has shown that it conforms to the provisions laid down in Directive 86/469/EEC, and in particular Article 4 (1) thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan relating to the examination for residues of the substances referred to in Annex I (A), Groups I and II to Directive 86/469/EEC submitted by the Federal Republic of Germany is hereby approved. Article 2 The Federal Republic of Germany shall adopt the necessary laws, regulations and adminsitrative provisions for the implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 18 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 275, 26. 9. 1986, p. 36.